DETAILED ACTION
This office action is in response to the communication received on 04/08/2012 concerning application no. 15/797,161 filed on 10/30/2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species A in the reply filed on 04/08/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Upon further review, claim 4, containing limitations directed to a “machine-learnt classifier,” is considered directed to species B and is therefore constructively withdrawn from prosecution.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2017 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities (all paragraph numbers in reference to the pre-grant publication of the instant application): In paragraph [0022], the acronym PACS is recited without definition.
In paragraph [0088], the acronym RANSAC is recited without definition.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1 – 3 and 5 – 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 requires “determining, by the image processor, a confidence for the detecting of the two or more heart valves”.  A review of the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 – 3 and 5 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires “determining, by the image processor, a confidence for the detecting of the two or more heart valves”.  It is unclear if the confidence is simply a verification of the 
All claims dependent from the above claim(s) rejected under 35 USC 112 are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.
	

Claim Rejections - 35 USC § 102 / 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 3 and 5 – 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Voigt et al. (US 2015/0366532, herein Voigt) (cited in the IDS dated 10/30/2017).
claim 1, Voigt discloses a method for detecting cardiac flow in echocardiography, the method comprising: detecting, by an image processor, 12 (Fig. 6; [0025]), two or more heart valves, mitral and aortic valves, over time from B-mode data of one or more volumetric ultrasound scans [0019]; determining, by the image processor, 12, a confidence for the detecting of the two or more heart valves, PBT confidence or highlighting [0058, 0097]; placing, by the image processor, 12, a measurement area surface over time in a cardiac flow region based on the detected heart valves, iso-velocity surface area or sampling planes (Figs. 1 & 4; [0019 & 0023]); calculating, by the image processor, a cardiac flow value, transvalvular flow, from flow data of the volumetric ultrasound scans for the measurement area surface over time [0019], the calculating of the cardiac flow value limited to avoid flow during a portion of a heart cycle, cardiac or ECG gating is relied upon [0032]; and outputting an image of the cardiac flow value wherein the image indicates the confidence, highlighting, and/or the measurement area surface is placed based on the confidence and the detected heart valves over time [0125].
If it could be argued that the highlighting is not explicitly equivalent to a confidence, given that the highlighting is used in conjunction with the fitted model to indicate the fitted model, it is considered an obvious expedient to use highlighting to indicate confidence since highlighting provides a quick, efficient, indication that is readily visible and understandable, the results of such a modification being reasonably predictable.
Regarding claim 2, Voigt discloses wherein detecting the two or more valves comprises detecting a location, orientation, and scale of each of the two or more valves represented by the B-mode data [0038, 0046].
claim 3, Voigt discloses wherein detecting comprises fitting morphological models of the two or more valves to the B-mode data (Abstract; [0020]).
	Regarding claim 5, Voigt discloses wherein placing comprises placing the measurement surface area in the cardiac flow region spaced from the two or more valves, sampling planes (Fig. 4; [0019]).
	With regard to claim 6, Voigt discloses wherein the two valves comprise a mitral valve and an aortic valve, and wherein placing comprises placing the measurement surface area, sampling plane, at a left ventricle outflow tract, adjacent the mitral annulus (Fig. 4; [0009, 0019, 0075 & 0087]).  
	Regarding claim 7, Voigt discloses wherein placing comprises placing the measurement surface area to avoid quantifying flow from other valves, the placing comprising determining intersection with valve models (Fig. 4; [0009]).  Sampling planes are placed relative to detected heart valves to determine transvalvular flow. 
	With regard to claim 8, Voigt discloses wherein placing comprises placing based on the detecting of the two or more valves at one time and tracking the measurement area surface for other times [0007, 0009, 0020].  Voigt disclose tracking over time of the detected heart valves.
	Regarding claim 9, 
Given that regurgitation often obscures the view onto the valve, one of ordinary skill in the art at the time of the claimed invention would have found it obvious, when imaging the valve, to avoid periods of regurgitant flow.
With regard to claim 10, Voigt fails to explicitly disclose wherein calculating comprises calculating the cardiac flow value for in-flow, out-flow, and/or stroke volume.  Voigt does disclose that “Overall cardiac performance is indicated by integrating several biomarkers” including stroke volume, ejection fraction, PISA, EROA, VTI, and/or regurgitant volume [0022].
Given the usefulness of these metrics in evaluating cardiac performance, one of ordinary skill in the art at the time of the claimed invention would have found it obvious to calculate any or all of these biomarkers to determine cardiac flow characteristics.
Regarding claim 11, Voigt discloses wherein outputting comprises outputting the image of models of the detected two or more valves and a quantity for the cardiac flow value, 48 (Fig. 2; [0099, 0102]).
	With regard to claim 12, Voigt discloses wherein outputting comprises outputting with the image including an indication of the confidence, valve may be highlighted [0097].
	Regarding claim 13, Voigt fails to explicitly disclose wherein placing comprises placing based on the confidence.  Voigt does disclose that the model is used to indicate with confidence, via highlighting, when the model is fit to the anatomy [0097].  Voigt also discloses that sampling is based on the orientation of the valve as indicated by the model and that sampling planes are defined relative to the orientation of the model [0075].  
One of ordinary skill in the art at the time of the claimed invention would have found it obvious to use the confidence information in conjunction with sampling plane placement to 
With regard to claim 14, Voigt discloses refining the placement of the measurement area surface based on aliased flow, relative flow, maximum flow, and/or a smoothness of outflow and/or inflow as a function of time [0074, 0076 & 0077].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,271,817 is cited as the later publication of US 2015/0366532.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086.  The examiner can normally be reached on M-F 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793